Citation Nr: 1723755	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-42 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received to reopen a service connection claim for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for bilateral ankle disorders.

4.  Entitlement to service connection for a skin disorder to the toes, to include onychomycosis and as a residual of an ingrown toenail. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to June 1994 with service in Southwest Asia from October 1990 to April 1991.  Records show he received medals and awards including the Army Commendation Medal.  He had additional National Guard service from June 1994 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2010 and October 2012 by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In February 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Although the RO adjudicated the low back disorder service connection issue on the merits, the Board is required to determine whether new and material evidence has been presented when a claim has been previously disallowed based upon the same factual basis.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has included an issue on the title page concerning whether new and material evidence has been received to reopen the claim for service connection.

The Board notes that the issue of entitlement to service connection for ingrown toenails was developed on appeal.  A review of the Veteran's claim as to this matter and the copies of service treatment records reports he provided in support of the claim may be construed as including the broader issue of a present skin disorder to the toes.  As such, the issue listed on the title page as to this matter has been revised.

The Board also notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Although entitlement to service connection for dysthymic disorder with anxiety disorder was denied in an unappealed September 2015 rating decision, the matter is clearly associated with his initial psychiatric disorder claim.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (holding that, where the facts underlying two claims are "intimately connected," the interests of judicial economy and of avoiding piecemeal litigation require the claims to be appealed together).  Therefore, the service connection issue on appeal as to this matter has been revised to include consideration of the other applicable diagnoses of record in this case.

The issues of entitlement to service connection for a low back disorder, bilateral ankle disorders, a skin disorder to the toes, an acquired psychiatric disorder, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 1998 rating decision denied reopening a service connection claim for a low back disorder.

2.  Evidence added to the record since the rating decision raises a reasonable possibility of substantiating the previously denied claim.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision, which denied reopening the Veteran's service connection claim for a low back disorder, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  New and material evidence was received, and the claim for entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a determination as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

A July 1994 rating decision denied service connection for low back strain.  The RO determined that there was no evidence of a current, chronic disability of the low back found to be related to service.  A February 1998 rating decision denied reopening the service connection claim for a low back disorder.  As the Veteran did not appeal nor was new and material evidence received within a year of those decisions, the decisions became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).  

The evidence added to the record since the February 1998 rating decision includes new information from the Veteran concerning his claim.  At his February 2017 Board hearing he provided additional information concerning back injuries he sustained in service.  Testimony from his spouse concerning the onset of his low back problems and continuity of his complaints was also new.  Besides being evidence was not previously considered, it raises a reasonable possibility of substantiating the Veteran's claim for a low back disorder.  The new information when considered along with the evidence previously of record may reasonably result in substantiation of his claim.  The previously denied claim as to the matter is reopened.


ORDER

The application to reopen the service connection claim for a low back disorder is granted.


REMAND

As noted above, the Veteran's service connection claim for a low back disorder has been reopened.  Additional development is required for adequate determinations of the service connection issues on appeal.  

At his February 2017 hearing the Veteran reported that he had a physical profile evaluation during his National Guard service pertinent to his orthopedic claim.  He reported that he continued to receive VA treatment relevant to the issues on appeal.  A review of the record reveals that records associated with his National Guard service have not been requested and that VA treatment records were last obtained in September 2015.  The record also shows that he provided a VA 21-4142 in October 2010 identifying pertinent private medical treatment provided by Dr. K.  There is no indication in the available record that these records were obtained nor that the Veteran has been adequately notified of his responsibilities as to such records when VA has been unable to obtain them for him.  

The Board notes that service treatment records show the Veteran received treatment for a left ankle sprain in May 1982 and January 1990, for a right ankle sprain in October 1993, and for onychomycosis and a right great toe ingrown toenail in September 1986.  He reported a history of skin diseases and recurrent back pain upon separation examination in March 1994 and the examiner noted treatment for dermatitis had been documented.  It was noted that the Veteran gave a history of having very dry skin patches and pulling back muscles two times.  

VA treatment records dated in May 1997 noted treatment for low back pain and a fungal infection.  A June 1997 VA Persian Gulf War examination included diagnoses of chronic low back pain and resolved rash.  Private medical records dated in October 2001 noted the Veteran sustained a work-related back injury in March 2001 and provided diagnoses including acute on chronic low back pain syndrome.  

The Board notes that the Veteran's service in Southwest Asia is verified and that his reports of his experiences there are consistent with the circumstances of his service.  It is also significant to note that during the course of this appeal liberalizing VA regulations pertinent to claim for PTSD were amended to provide that if a stressor is related to a veteran's fear of hostile military or terrorist activity, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (effective July 12, 2010).  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Although VA examinations addressing these claims were conducted in December 2009 (PTSD and obstructive sleep apnea), September 2012 (ankles and skin), January 2013 (low back), and March 2013 (low back opinion addendum), the Board finds that further development is required for adequate determinations.  Prior to the examinations, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to obtain copies of any service treatment records associated with the Veteran's National Guard service from June 1994 to June 2004. 

2.  Appropriate action must be taken to obtain copies of the private treatment records identified by the Veteran in his October 14, 2010, VA Form 21-4142.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.  

4.  After the above development has been completed and all outstanding records have been associated with the claims folder, schedule the Veteran for a VA examination with a VA psychiatrist or a psychologist or one with whom VA has contracted to determine the nature and likely etiology of his psychiatric disorder or disorders.  The examiner must:

a) Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the pendency of the appeal.  He or she must specifically address whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If so, offer an opinion whether it is at least as likely as not (probability approximately 50 percent), that the Veteran's PTSD is related to his fear of hostile military activity during service.

b) For any other diagnosed psychiatric disorder, state whether it is as likely as not that it had its onset in service or is otherwise etiologically related to his active service.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

5.  Schedule the Veteran for an appropriate VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has present low back, ankle, skin disorder of the toes, and/or obstructive sleep apnea disabilities:

a) that had its onset during active service, or

b) that is etiologically related to his active service, or

c) that was caused or aggravated by a service-connected disability, or

d) that is manifested by chronic signs or symptoms as a result of an undiagnosed illness associated with service in Southwest Asia.

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.

6.  Thereafter, the AOJ should address the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


